DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 4/27/2022 has been entered. The amendment 
filed on 8/30/2022 has been entered. Claims 8-9 have been canceled. Claims 1-7 and 10-19 remain for examination. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Caeden Drayton on 8/31/2022.
The application has been amended as follows: 
In the claims, 
Claim 18, line 1, change the dependency from “18” to – 17 --, 
Claim 19, line 2, change the dependency from “ 9 “ to - - 4 - -.

The correct claims 18 and 19 would read as follows:
18. (Currently Amended) The device of claim 17, wherein the second control unit is configured to perform the following steps:
at a third time at which the second tool is in the second area, determining the second frequency value and the second power value by testing different values in the predetermined range of RFID frequencies and different power values; and
at a fourth time after the first time, setting the second antenna with the second frequency value and the second power value determined at the third time, attempting to extract the information about the second tool from the second radio signal, and repeating the determination step only if the attempt fails. 

19. (Currently Amended) A roller cabinet comprising the device for identifying or tracking tools of claim 4.

Allowable Subject Matter
Claims 1-7 and 10-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendment and argument regarding claim 1 filed on 8/30/2022 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. (Currently Amended) A device for identifying or tracking tools, the device comprising: 
a first metallic wall delimiting a first area wherein a first tool including an RFID tag can be 
placed; and 
a first antenna for communicating with the RFID tag whenever the first tool is in the first area, 
characterized in that the first antenna is a slot antenna cut out in the first metallic wall;  
further comprising: 
a first control unit (22, 24) configured to set the first antenna (1) with a first frequency value and 
a first power value fulfilling the following criteria;
the first frequency value is selected in a predetermined range of REID frequencies and 
maximizes the power of a response signal emitted by the RFID tag in response to a request signal emitted by the first antenna (1), 
the first power value is a minimum value enabling the first antenna (1) configured with the 
selected frequency value to effectively detect the response signal such that an information about the first tool can be extracted therefrom, and 
wherein the first control unit (22, 24) is configured to perform the following steps: 
at a first time at which the first tool is in the first area, determining the first frequency value and 
the first power value by testing different values in the predetermined range of RFID frequencies and different values in a power range, 
at a second time after the first time, setting the first antenna with the first frequency value and the first power value determined at the first time, attempting to extract the information about the first tool from the first radio signal, and repeating the determination step only if the attempt fails.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887